Title: From John Adams to the President of Congress, 21 July 1781
From: Adams, John,Thaxter, John
To: President of Congress,McKean, Thomas



Amsterdam, 21 July 1781. RC and signature in John Thaxter’s hand PCC, No. 84, III, f. 331–332. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:596–597.
John Thaxter wrote this letter during John Adams’ absence at Paris. It contains an English translation of an article appearing in Dutch newspapers, including the Gazette de Leyde of 20 July. The article reported that the quarter of Westergo and a portion of that of Sevenwoude, two of the four chambers forming the States of Friesland, had protested against a plurality in the provincial states in support of the Duke of Brunswick-Wolfenbüttel. In a letter of 24 July (Adams Papers), the last written by Thaxter to Congress before John Adams’ return from Paris, he referred again to events in Friesland and explained that the States of Friesland, “which strangers often confound with West Friesland, or North Holland,” was composed of four chambers or quarters: Oostergo of eleven districts; Westergo of 9 districts; Sevenwoude of 10 districts; and a fourth chamber composed of the deputies from the province’s eleven cities.
